DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/18/2020. As directed by the amendment: no claims have been amended, claims 4 and 25 have been cancelled, and no new claims are added. Thus, claims 1-3, 5-24, and 26-28 are presently pending in the application.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brereton (US 2013/0317427).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 5-6, 9-10, 12, 15-18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brereton (US 2013/0317427).
Regarding Claim 1, Brereton discloses a device (auto-injector (1); Figs. 1 and 17-19) for delivery of a medicament (liquid medicament (M); Fig.1) from a container (barrel of syringe (3)) having an outlet at a distal end (where needle (4) is located) of the container and a stopper (6) for containing the medicament in the container (Fig.1), the device comprising: a housing (tubular case (12)); a plunger (9) arranged to move in a distal direction to cooperate with the container (parag. [0133]); a drive mechanism comprising a trigger button (13), the drive mechanism being arranged to hold the plunger in a starting position (the plunger (9) moves towards the patient to deliver the medicament only when the trigger button (13) is depressed towards the patient by the user) and to move the plunger in the distal direction from the starting position upon displacement of the trigger button from a working position to a firing position (parag. [0146], lines 22-34); an interlock component (carrier (7)) received in the housing and arranged for movement with respect to the housing from a first position (when the carrier (7) is prevented from moving due to the second rib (7.10) and inward protrusions (13.5); before the carrier (7) moves away from the patient) to a second position (when carrier (7) moves away from the patient due to chassis (2) contacting the skin); and at least one flexible locking member (proximal beams (13.1); Fig.18) arranged to cooperate with a stop face (fourth recess (12.5); Fig.18) associated with the housing (the fourth recess (12.5) is located on the tubular case (12) as seen in Fig.18) to prevent displacement of the trigger button to the firing position when the interlock component is in the first position (the proximal beams (13.1) of the trigger (13) abuts the fourth recess (12.5) of the tubular case (12) during the initial state (Fig.18) before the carrier (7) moves away from the patient; parags. , wherein the at least one flexible locking member (13.1)  is located on the trigger button (the proximal beams (13.1) are located on the trigger button (13) as seen in Fig.18), wherein the interlock component (7) is arranged to contact the at least one flexible locking member upon movement of the interlock component towards the second position (the second rib (7.10) of the carrier (7) abuts the inward protrusions (13.5) on the proximal beams (13.1) of the trigger button (13) before the carrier (7) moves away from the patient; Fig.18) (Inward protrusions 13.5 on the proximal beams 13.1 abut against a second rib 7.10 on the carrier 7 in a manner preventing the carrier 7 from moving further in the proximal direction P in the initial state; parag. [0148], lines 9-12), and wherein movement of the interlock component (7) towards the second position (away from the patient) causes bending of the flexible locking member (13.1) away from the stop face  (12.5) to allow displacement of the trigger button to the firing position (Once the carrier 7 has moved in the distal direction D on skin contact of the chassis 2 a first window 7.11 in the carrier 7 is moved behind the inward protrusion 13.5 so as to allow the proximal beams 13.1 to be inwardly deflected due to their ramped engagement in the fourth recesses 12.5 on depression of the trigger button 13; parag. [0148], lines 12-17) (Once the carrier 7 has moved in the distal direction D on skin contact of the chassis 2, it is possible to depress the trigger button 13 and activate the auto-injector 1; parag. [0147], lines 8-11). The distal end is interpreted to be towards the patient and the proximal end is away from the patient.
Regarding Claim 2, Brereton discloses the device according to claim 1, and further discloses wherein the flexible locking member (13.1) is arranged to abut the stop face (12.5) when the interlock component (7) is in the first position (initial state; Fig.18), and wherein bending of the flexible locking member upon movement of the interlock component towards the second position causes the flexible locking member to move clear of the stop face (Once the carrier 7 has moved in the distal direction D on skin contact of the chassis 2 a first window 7.11 in the carrier 7 is moved behind the inward protrusion 13.5 so as to allow the proximal beams 13.1 to be inwardly deflected due to their ramped engagement in the fourth recesses 12.5 on depression of the trigger button 13; parag. [0148], lines 12-17) (Once the carrier 7 has moved in the distal direction D on skin contact of the chassis 2, it is possible to depress the trigger button 13 and activate the auto-injector 1; parag. [0147], lines 8-11).
Regarding Claim 3, Brereton discloses the device according to claim 1, and further discloses wherein the stop face (12.5) prevents distal movement of the flexible locking member when the interlock component is in the first position (the fourth recess (12.5) engage with the ramped outward boss (13.4) of the proximal beams (13.1) to prevent displacement of the trigger button (13) when the carrier (7) is in the initial state (Fig.18)).
Regarding Claim 5, Brereton discloses the device according to claim 1, and further discloses wherein a proximal part of the interlock component (7) contacts the flexible locking member (13.1) upon movement of the interlock component towards the second position (Fig.18).
Regarding Claim 6, Brereton discloses the device according to claim 1, and further discloses wherein the flexible locking member (13.1) is associated with the interlock component (the inward protrusions (13.5) of the proximal beams (13.1) engage with the second rib (7.10); Fig.18), and comprises a blocking face arranged to block distal movement of the trigger button when the flexible locking member cooperates with the stop face (Fig.18).
Regarding Claim 9, Brereton discloses the device according to claim 1, and further discloses wherein a firing mechanism (plunger release mechanism (27); Fig.17) comprises a latching arrangement (second collar (21); Fig.17) for latching the plunger (9) in the starting position (In order for the plunger 9 to advance, it must rotate around a twelfth ramp 7.8 on the carrier 7. A ramp member 9.1 on the plunger 9 is arranged to engage this twelfth ramp 7.8. Rotation of the ramp member 9.1 is blocked by an inward longitudinal rib 21.5 on the second collar 21 splined in a longitudinal aperture 7.9 in the carrier 7; parag. [0146], lines 14-20), and wherein the trigger button (13) comprises a latch release member for releasing the latching arrangement upon movement of the trigger button to the fired position (On depression of the trigger button 13 the carrier 13 and the plunger 9 being part of the drive sub-assembly are moved in the proximal direction P, first by the user pressing the trigger button 13 and then by the control spring 19 taking over via the first collar 20 as described above; parag. [0146], lines 22-26).
Regarding Claim 10, Brereton discloses the device according to claim 9, and further discloses wherein the interlock component (7) cooperates with the latching arrangement (21) to block the release of the latching arrangement when the interlock component is in the first position (The plunger 9 is being pushed in the proximal direction P by the drive spring 8. In order for the plunger 9 to advance, it must rotate around a twelfth ramp 7.8 on the carrier 7. A ramp member 9.1 on the plunger 9 is arranged to engage this twelfth ramp 7.8. Rotation of the ramp member 9.1 is blocked by an inward longitudinal rib 21.5 on the second collar 21 splined in a longitudinal aperture 7.9 in the carrier 7; parag. [0146], lines 13-20).
Regarding Claim 12, Brereton discloses the device according to claim 1, and further discloses comprising a securing mechanism (detent mechanism (18); Fig.19) for securing the interlock component in the first position (the first clip (7.12) which is part of the detent mechanism (18); Fig.19A), wherein the securing mechanism is releasable upon movement of an operating member (chassis (2)) of the device to allow movement of the interlock component to the second position (the first clip 7.12 is arranged as an outwardly biased resilient beam on the carrier 7 extending from the carrier 7 in the proximal direction P. the first clip 7.12 is arranged to prevent the carrier 7 from being moved in the proximal direction P prior to the chassis 2 being depressed or rather the case 12 being translated on skin contact; parag. [0151], lines 1-6).
Regarding Claim 15, Brereton discloses the device according to claim 12, and further discloses wherein the securing mechanism (18) comprises a securing formation (third beam head (7.16); Fig.19A) positioned for engagement with a stop formation (third rob (2.9)) to prevent movement of the interlock component (7) out of the first position (the third beam head 7.16 serves as a back stop against a third rib 2.9 on the chassis 2 for preventing the carrier 7 moving in the distal direction D from its initial position; parag. [0152], lines 4-6) and movable out of engagement with the stop formation to release the securing mechanism upon movement of the operating member (Fig.19B).
Regarding Claim 16, Brereton discloses the device according to claim 1, and further discloses wherein movement of the interlock component (7) towards the second position (away from the patient) causes axial movement of the flexible locking member (13.1) relative to the housing (when the carrier (7) moves away from the patient, the proximal beams (13.1) deflect inward to allow the trigger button (13) to be depressed (the trigger button (13) with the proximal beams (13.1) will move axially)).
Regarding Claim 17, Brereton discloses the device according to claim 16, and further discloses comprising a ramp formation (ramped outward boss (13.4) with the outward protrusions (13.5); Fig.18) arranged to cooperate with a control formation (fourth recess to bend the flexible locking member (13.1) upon axial movement of the flexible locking member relative to the housing (when the carrier (7) moves away from the patient, it deflects the proximal beams (13.1) so that the trigger button (13) with the proximal beams (13.1) can be depressed axially) (Once the carrier 7 has moved in the distal direction D on skin contact of the chassis 2 a first window 7.11 in the carrier 7 is moved behind the inward protrusion 13.5 so as to allow the proximal beams 13.1 to be inwardly deflected due to their ramped engagement in the fourth recesses 12.5 on depression of the trigger button 13; parag. [0148], lines 12-17).
Regarding Claim 18, Brereton discloses the device according to claim 17, and further discloses wherein the ramp formation (13.4 and 13.5) is disposed on the flexible locking member (13.1) (the ramped outward boss (13.4) and the outward protrusions (13.5) are part of the proximal beams (13.1) as seen in Fig.18) and wherein the control formation (12.5) is associated with the housing (2) (the fourth recess (12.5) is located on the tubular case (12); Fig.18).
Regarding Claim 20, Brereton discloses the device according to claim 1, and further discloses wherein movement of the interlock component (7) towards the second position (away from the patient) causes movement of the trigger button (13) relative to the housing from a stowed position (the stowed position is when the proximal beams (13.1) are engaged with the fourth recess (12.5); Fig.18) to the working position (the working position is when the proximal beams (13.1) are deflected inwards).
Regarding Claim 21, Brereton discloses the device according to claim 20, and further discloses wherein the working position is proximal to the stowed position and a trigger position (the trigger position is when the trigger button (13) is depressed towards the patient .
Regarding Claim 22, Brereton discloses the device according to claim 1, and further discloses wherein the interlock component (7) is arranged for axial movement with respect to the housing (Once the carrier 7 has moved in the distal direction D on skin contact of the chassis 2, it is possible to depress the trigger button 13 and activate the auto-injector 1; parag. [0147], lines 8-11).

Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brereton (US 2013/0317427).
Regarding Claim 17, Brereton discloses the device according to claim 16, and further discloses comprising a ramp formation (ramped outward boss (13.4); Fig.18) arranged to cooperate with a control formation (first window (7.11)) to bend the flexible locking member (13.1) upon axial movement of the flexible locking member relative to the housing (when the carrier (7) moves away from the patient, it deflects the proximal beams (13.1) (by inward protrusions (13.5) being moved into the first window (7.11)) so that the trigger button (13) with the proximal beams (13.1) can be depressed axially) (Once the carrier 7 has moved in the distal direction D on skin contact of the chassis 2 a first window 7.11 in the carrier 7 is moved behind the inward protrusion 13.5 so as to allow the proximal beams 13.1 to be inwardly deflected due to their ramped engagement in the fourth recesses 12.5 on depression of the trigger button 13; parag. [0148], lines 12-17).
Regarding Claim 19, Brereton discloses the device according to claim 17, and further discloses wherein the flexible locking member (13.1) comprises a guide surface (inward disposed on a distal side (towards the patient) of the ramp formation (13.4), the guide surface (13.5) being arranged to cooperate with the control formation (7.11) upon further axial movement of the flexible locking member(13.1) relative to the housing (when the carrier (7) moves away from the patient, it deflects the proximal beams (13.1) (by inward protrusions (13.5) being moved into the first window (7.11)) so that the trigger button (13) with the proximal beams (13.1) can be depressed axially) (Once the carrier 7 has moved in the distal direction D on skin contact of the chassis 2 a first window 7.11 in the carrier 7 is moved behind the inward protrusion 13.5 so as to allow the proximal beams 13.1 to be inwardly deflected due to their ramped engagement in the fourth recesses 12.5 on depression of the trigger button 13; parag. [0148], lines 12-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brereton (US 2013/0317427); in view of Danial (WO 2013/048310).
Regarding Claim 14, Brereton discloses all of the limitations of claim 12 above.

Daniel teaches it was known in the art to have a plunger locking means (60) that releases the shield sleeve (70) upon setting a dose (page 18 (lines 30-34) and page 19 (lines 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brereton to incorporate the teachings of Daniel to provide a securing mechanism for securing the interlock component in order to select the dose before delivery to have a more secured dose delivery injector.

Allowable Subject Matter
Claims 7-8, 11, 13, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Closest prior art: Brereton (US 2013/0317427).
Claim 11 would be allowable for disclose the latch release member is arranged to disengage the latching arm from the housing upon movement of the trigger button to the firing position, and wherein the interlock component cooperates with the latching arm to prevent disengagement of the latching arm from the housing 3 QB\65781601.1when the interlock component is in its first position, and the interlock component moves to release the latching arm upon movement of the interlock component towards its second position.
the device according to claim 9, and further discloses wherein the latching arrangement (21) comprises at least one latching arm (inward longitudinal rib (21.5); Fig.17) associated with the plunger (In order for the plunger 9 to advance, it must rotate around a twelfth ramp 7.8 on the carrier 7. A ramp member 9.1 on the plunger 9 is arranged to engage this twelfth ramp 7.8. Rotation of the ramp member 9.1 is blocked by an inward longitudinal rib 21.5 on the second collar 21 splined in a longitudinal aperture 7.9 in the carrier 7; parag. [0146], lines 14-20), wherein the latching arm (21.5) is arranged to engage with the housing to latch the plunger in the starting position (the case 12 and the second collar 21 remain in the same position, i.e. coupled to each other for joint axial translation; parag. [0146], lines 20-22).
Brereton does not appear to disclose the latch release member is arranged to disengage the latching arm from the housing upon movement of the trigger button to the firing position, and wherein the interlock component cooperates with the latching arm to prevent disengagement of the latching arm from the housing 3 QB\65781601.1when the interlock component is in its first position, and the interlock component moves to release the latching arm upon movement of the interlock component towards its second position.
Claim 7 would be allowable for disclosing a guide formation arranged to cooperate with the flexible locking member to cause further bending of the flexible locking member upon movement of the trigger button to the firing position.
Brereton does not appear to disclose a guide formation that cause further bending of the flexible locking element.
Claim 8 would be allowed due to its dependency on claim 7.

Brereton discloses a carrier (7) that moves axially.
Brereton does not appear to disclose a movement of the operating member causes turning movement of the interlock component relative to the housing thereby to release the securing mechanism.
Claim 23 would be allowed for disclosing the distal part of the interlock component protrudes from a distal end of the housing when the interlock component is in the first position.
Regarding Claim 23, Brereton discloses the device according to claim 22, and further discloses the second position is disposed proximally with respect to the first position (the second position is when carrier (7) moves away from the patient (proximally) due to chassis (2) contacting the skin).
Brereton does not appear to disclose a distal part of the interlock component protrudes from a distal end of the housing when the interlock component is in the first position.

The following is a statement of reasons for the indication of allowable subject matter: Claims 24 and 26-27 are allowed because the prior art of record fails to disclose either a singly or in combination the claimed device and the turning movement of the interlock component is because of to the movement of the operating member to release the securing mechanism.
Regarding Claim 24, Brereton discloses an injection device (auto-injector (1); Figs. 1 and 17-19) for delivery of a medicament (M) from a container (barrel of syringe (3)) having an outlet (where needle (4) is located) at a distal end of the container and a stopper (6) for containing the medicament in the container (Fig.1), the device comprising: a housing (12) for receiving the container (Fig.1); a drive mechanism (trigger button (13)) arranged to move a drive element  (plunger (9)) in a distal direction to cooperate with the container upon operation of the drive mechanism (parag. [0146], lines 22-34); an interlock component (7) received in the housing and arranged for movement with respect to the housing from a first position (when the carrier (7) is prevented from moving due to the second rib (7.10) and inward protrusions (13.5); before the carrier (7) moves away from the patient) to a second position (when carrier (7) moves away from the patient due to chassis (2) contacting the skin) to switch the drive mechanism from a locked state to an operating state (when the chassis (2) is pushed against the skin, the carrier (7) moves away from the patient to unlock the trigger button (13) by deflecting the proximal beams (13.1)); and a securing mechanism (18) for securing the interlock component in the first position (the first clip (7.12) which is part of the detent mechanism (18); Fig.19A), wherein the securing mechanism is releasable upon movement of an operating member (2) of the device to allow movement of the interlock component to the second position (the first clip 7.12 is arranged as an outwardly biased resilient beam on the carrier 7 extending from the carrier 7 in the proximal direction P. the first clip 7.12 is arranged to prevent the carrier 7 from being moved in the proximal direction P prior to the chassis 2 being depressed or rather the case 12 being translated on skin contact; parag. [0151], lines 1-6).
Brereton does not appear to disclose a movement of the operating member causes turning movement of the interlock component relative to the housing thereby to release the securing mechanism.
Claims 26-27 are allowed due to their dependency on claim 24.

Claim 28 is allowed because the prior art of record fails to disclose either a singly or in combination the claimed device and the flexible locking member with a proximal end face.
The closest prior arts of record are: Olson (WO 201/162686), Kemp (US 2013/0281935), and Brereton (US 2013/0317427).
Regarding Claim 28, Olson fails to teach among all the limitations or render obvious a flexible locking member comprising a proximal end face that abut the trigger button to block the distal movement of the trigger button when the flexible locking member cooperates with the proximal face.
 Regarding Claim 28, Kemp fails to teach among all the limitations or render obvious a flexible locking member that is located on the interlock component.
Regarding Claim 28, Brereton fails to teach among all the limitations or render obvious a flexible locking member that is located on the interlock component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.I./            Examiner, Art Unit 3783   
                                                                                                                                                                                         /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783